John Hancock Funds II 601 Congress Street Boston, MA 02210 December 29, 2010 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: John Hancock Funds II (the "Registrant") File Nos. 333-126293; 811-21779 Dear Sir/Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the “1933 Act”), the undersigned certifies that the forms of the prospectus and Statement of Additional Information of the Capital Appreciation Value Fund dated December 28, 2010 that would have been filed under paragraph (b) or (c) of Rule 497 would not have differed from the forms of prospectus and Statement of Additional Information contained in Post-Effective Amendment No. 39 to the Registration Statement on Form N-1A filed electronically with the Commission on December 28, 2010, via EDGAR. If you have any questions or comments, please call me at 617-663-2261. /s/ Christopher Sechler Christopher Sechler Assistant Secretary
